375DETAILED ACTION
This action is in response to communications filed on 5/222/2020 in which claims 1, 4-5, 7-9, 12-16, and 18 are amended; claims 2-3,6, 13-14, 17, and 19 are cancelled. Claims 1, 4-5, 7-12, 15-16, and 18 are still pending. 
The Track 1 request was granted 04/11/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/22/2020 has been entered.
Priority
Applicant is a continuation of US Non-Provisional Application No. 15/911,491 filed on March 05, 2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 and 10/03/2019 are being considered by the examiner.
Drawings
The drawings were received on 04/04/2019.  These drawings are acceptable.
Claim Objections
Claim 1 objected to because of the following informalities:  limitation number start with [ii] instead of a [i]  as noted by the amended claim limitations “[ii] transmitting seeding samples, an input of the seeding samples, as input,…[iv]”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments and amendments filed 5/22/2020, have been fully considered.

Regarding applicant’s remarks regarding the claim objections made in the previous office action, the applicant has revised the claim limitations and the rejection noted in the previous office action has been withdrawn. New objection has been made in the current office action to address claim amendments.

Regarding, remarks directed to the 35 USC §101 and §112(a) made in the previous office action, the amendments have been made to the claim limitations, and upon further review the rejection made in previous office action has been withdrawn.

Applicant's arguments regarding the rejection of claims under 35 USC §112-b, have been fully considered and in light of claim amendments the rejections made in the previous office action has been updated to address the current amended claim limitations. Examiner notes that new rejections have been made in the current action to help address the issues associated with the amended claimed limitations.


In response, examiner notes, applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. New reference have been cited to support a new ground of rejection. 


Claim Rejections - 35 USC § 112 - indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-12, 15-16, and 18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 1 and 12 the limitation recite “the raw machine learning training data” There is insufficient antecedent basis for this limitation in the claim. Therefore, the claims are rendered infinite.

Regarding claim 12 the limitation recite “transmit, via a network, an input of the seeding samples to the distinct remote third-party training data source” given  the recitation of the limitation “identify seeding samples comprising a plurality of prompts or a plurality of queries” render the claim indefinite. In addition, it is not clear if the input is to the distinct remote data source or the input to the 

Regarding claims 4, 5, 7, and 7-11 that depend on claim 1 and claims 15-16 and 18 which depend on claim 12, these dependent claims do not resolve the deficiencies noted above; and are therefore appropriately rejected. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 8-9, 11-12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dabney et al. (US Pat. No. 10,755,177, hereinafter ‘Dab’) in view of Bakis et al. (NPL: “Performance of natural language classifiers in a question-answering system”, hereinafter ‘Bak’).

Regarding independent claim 1 limitations, Dab teaches a system for rapidly training machine learning models of a machine learning-based conversational system, the system comprising:
a machine learning configuration console that handles configuring machine learning models associated with the machine learning-based conversational system, wherein via the machine learning configuration console, the machine learning­based conversation system includes a distributed network of computers that, when executing computer instructions, perform one or more the steps of: (Dab teaches a machine learning based configuration speech processing console that includes a distribution network as depicted in Fig. 1 and Fig. 2, in 2:27-38: FIG. 1 illustrates a system 100 where a VUI processor 120 crowdsources information in order to expand its database. The VUI processor 120 may interact with users 10 via VUI 30 devices that receive input from the users 10 as spoken utterances…; and,  in 6:28-45: … The VUI Processor 120 may include one or more con­trollers/processors 202, that may each include a central processing unit (CPU) for processing data and computer-readable instructions,… controller/processor-executable instructions ( e.g., instruc­tions to perform the steps and processes illustrated and discussed in connection with FIGS. 1 and 2)…)
[ii] transmitting seeding samples, as input, to a distinct remote third-party training data source, the distinct remote third-party training data source comprising a distinct crowdsourcing platform configured to return a corpus of labeled training data samples proliferated based on the seeding samples the seeding samples comprising a plurality of prompts or a plurality of queries; [iii] collecting, from the distinct crowdsourcing platform, a raw machine learning training data set comprising the corpus of labeled training data samples; (Dab teaches transmitting data as question prompts seeding samples to user as remote third-party data sources as depicted in Fig. 1 to return a corpus training data samples as facts associated with question prompts from a distribution of users, as the corpus of labelled data from third-party user inputs proliferated based on the seed question prompts transmitted over a network as depicted in Fig. 1 , in 7:5-15: The VUI Processor 120 further includes a VUI question and answer (Q/A) module 230 that receives user questions, processes the questions, retrieves data from the knowledge base 122 to determine answers (if sufficient data is avail­able). The VUI Processor 120 also includes a knowledge acquisition module 250 that crowdsources new facts for user 10 questions for which the VUI Q/ A module 230 was unable to determine answers…; where the corpus are returned and collected from users responses to proliferated by the seeding samples of questions based on the seed-sample questions semantic feature using machine-learning, in 3:9-65  … The VUI processor 120 will generate all possible questions and then 10 determine which questions to use by applying machine learning to determine which questions are most relevant to the users (e.g., based on frequency of occurrence), priori­tizing (136) recurring entity relationships… The acquiring (138) of facts may involve use of various heuristics to identify which users are most suitable to be asked the respective questions. For example, a category of the questions may be determined based upon keyword. Users may be selected based on having answered questions in the past associated with the category, where their answers were consistent with what the system statistics indicates is "truth" based on confidence scores assigned to the answers over time…)
 [iv] processing, by one or more computer processors, the raw machine learning training data, wherein the processing includes: [a] calculating a fit score for each distinct labeled training data sample within the corpus of labeled training data samples, wherein the fit (Dab teaches processing the collected data from users responses, that is considered the raw machine learning training data, by calculating the confidence score as a fit score based on a meaning as the category of the seed sample questions associated with users past answers, in 3:57-66: ... For example, a category of the questions may be determined based upon keyword. Users may be selected based on having answered questions in the past associated with the category, where their answers were consistent with what the system statistics indicates is "truth" based on confidence scores assigned to the answers over time, where the confidence scores are produced based on aggregated answers to the same questions. The aggre­gated answers may be, for example, crowdsourced…)
[b] assessing the fit score for each distinct labeled training data sample against a pruning threshold, the pruning threshold relating to a minimum fit score; [c] pruning the raw machine learning training data set by extracting or deleting from the raw machine learning training data set the labeled training data sample having fit scores that do not satisfy the pruning threshold; (Dab teaches accessing the confidence score by comparing it to a threshold, that is considered the pruning threshold relating to a minimum fit score, used to exclude answers provided from the user into the knowledge base as part of a filtering process, in 17: 35-45: …The models may not be updated every time an answer is received, but further trained based on batches of data. For example, after ten new answers to a question that each have a confidence score over a threshold value, the model may be updated using the feature information asso­ciated with the answers and the users providing the answers. If the assigned score is above a threshold value, it is added to the knowledge base 122 and treated as a "fact." Other­wise, the collaborative filtering process continues…)
[v] identifying a processed machine learning training data set based on the processing of the raw machine learning data set, the processed machine learning data set includes (v-a) a plurality of labeled training data samples from the corpus instance having fit scores that satisfy or exceed the pruning threshold and excludes (v-b) one or more labeled training data samples having fit scores that do not satisfy the pruning threshold, wherein each of the labeled training data samples of the processed machine learning data set is a distinct variant of at least one of the plurality of prompts or one of the plurality of queries of the seeding samples; (Dab teaches processing the corpus of user responses, as the claimed raw machine learning data set, that is processed using a threshold as the pruning threshold for filtering the training samples, in 17:30-45:  Cir­cularly, the confidence score assigned to each user is used to weight that user's answers when new answers are received and the results are provided to the confidence scorer 266,.. The models may not be updated every time an answer is received, but further trained based on batches of data.... If the assigned score is above a threshold value, it is added to the knowledge base 122 and treated as a "fact." ; where the processed user responses are distinct variant of user response to user question seed samples associated with variant categories related using question keywords, in 3:56-65: The acquiring (138) of facts may involve use of various heuristics to identify which users are most suitable to be asked the respective questions. For example, a category of the questions may be determined based upon keyword. Users may be selected based on having answered questions in the past associated with the category, where their answers were consistent with what the system statistics indicates is "truth" based on confidence scores assigned to the answers over time, where the confidence scores are produced based on aggregated answers to the same questions…)
in response to processing the collected machine learning training data: [a] simulating a performance of a target machine learning model using the plurality of labeled training data samples remaining after the pruning; [b] identifying a simulated accuracy level of the target machine learning model; updating the target machine learning model based on the simulated accuracy level by training the target machine learning model with the plurality of labeled training data samples remaining after the pruning. (Dab teaches training data after pruning to create batches for training/updating a target question and answering model with the answers that meet the threshold level, that comprise the remaining data samples, in 17:36-46: … The models may not be updated every time an answer is received, but further trained based on batches of data. For example, after ten new answers to a question that each have a confidence score over a threshold value, the model may be updated using the feature information asso­ciated with the answers and the users providing the answers...; where the training is associated with a simulated training accuracy level, are the feature information (e.g. a number and/or percentage of sources indicating the same answer based on data mining) for monitoring the training accuracy of the question training data set used in training/updating the question and answer model with the user provided dataset that meets the pruning threshold requirement and the feature information, in 16:31-43 and 16:59-17:41: The confidence quantification and fact results data from the VUI acquisition interface 260 and the evidence retrieval engine 264 are provided to a confidence scorer 266, which selects a resulting answer from the available answers and assigns an aggregate score. The confidence scorer 266 may be a trained classifier outputting a score in response to input data.… Features provided as input to the classifier may include, among other things, the topic of the question, how many questions the user has gotten right in the topic area, how many users have answered a question the same way (i.e., inter-annotator agreement), a percentage of how many user have answered the question the same way, the confidence score(s) associated with answer based on inter-annotator agreement, a number and/or percentage of sources indicat­ing the same answer based on data mining, etc… The models, which are initially built by training the classifier with annotated examples, may be continually updated as more answers are received from users, adaptively refining the models through usage. The confidence score assigned to each user may be an average of the answer scores to which those users have contributed ( e.g., every question that they answered)... The models may not be updated every time an answer is received, but further trained based on batches of data. For example, after ten new answers to a question that each have a confidence score over a threshold value, the model may be updated using the feature information asso­ciated with the answers and the users providing the answers...)
Alternatively, while Dab teaches the user as human annotator for providing labelling as answers to the seed question prompts, in 16:31-43 and 16:59-17:41, using crowdsources information as depicted in Fig. 1, 2:27-28; where the interpretation is in light of the applicant’s specification in ¶ [0034]. 
Bak teaches the use of crowdsourcing platform to retrieve human annotations as labels on seeding data prompts using third-party sources such as Mechanical Turk to retrieve crowdsource data from users as recited by the claim 1 limitation:
transmitting, seeding samples, as input, to a distinct remote third-party training data source, the distinct remote third-party training data source comprising a distinct nd ¶: …We next describe an approach we used for active learning, i.e., strategies for optimizing the use of limited human labeling resources. We use this method to incrementally add questions-answer mappings (also called labels) to the ground-truth, both during initial ground-truth creation and ongoing ground-truth maintenance during production. In our supervised text classiﬁcation task, we have access to a large amount of unlabeled data, and a signiﬁcant effort is needed to provide labels for the data (hiring annotators and domain experts, or performing crowd-sourcing via Amazon Mechanical Turk). The goal of active learning is to judiciously select a small subset of examples to label (map to answer classes) in order to maximize the improvement in classiﬁcation accuracy over unseen test samples.)
The Dab and Bak references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing a natural language information processing methods using learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for using third –party sources such a Mechanical Turk to retrieve users labels from third party human labelers a as disclosed by Bak with the method of information processing as disclosed by Dab.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to provide an improvement in the performance accuracy of deep-learning classification algorithms based on natural language classifiers by providing ground-truth as training data in deep-learning solution deployment (Bak, Abstract; pg. 14:2, Left Col. , Last ¶).

	

wherein: one or more subsets of the raw machine learning training data sets are generated at the third-party training data sources based on the seeding samples; and each respective training data sample within the one or more subsets of the raw machine learning training data is provided a classification label by the third-party training data sources that generated the respective training data sample. (Dab teaches transmitting data as question prompts seeding samples to user as remote third-party data sources as depicted in Fig. 1 to generate at the user third-party data samples as training data answer facts associated with question prompts from a distribution of users, as the corpus of labelled data from third-party user, as depicted in Fig. 1 , in 7:5-15: The VUI Processor 120 further includes a VUI question and answer (Q/A) module 230 that receives user questions, processes the questions, retrieves data from the knowledge base 122 to determine answers (if sufficient data is avail­able). The VUI Processor 120 also includes a knowledge acquisition module 250 that crowdsources new facts for user 10 questions for which the VUI Q/ A module 230 was unable to determine answers…)
Additionally, Bak teaches the active-learning machine learning algorithm for collecting data generated at the third-party training data source (e.g. Amazon Mechanical Turk) for collecting user labels as question answer mappings, in pg. 14.5 Sec. “Initial ground-truth creation” 2nd ¶: …We next describe an approach we used for active learning, i.e., strategies for optimizing the use of limited human labeling resources. We use this method to incrementally add questions-answer mappings (also called labels) to the ground-truth, both during initial ground-truth creation and ongoing ground-truth maintenance during production. In our supervised text classiﬁcation task, we have access to a large amount of unlabeled data, and a signiﬁcant effort is needed to provide labels for the data (hiring annotators and domain experts, or performing crowd-sourcing via Amazon Mechanical Turk). The goal of active learning is to judiciously select a small subset of examples to label (map to answer classes) in order to maximize the improvement in classiﬁcation accuracy over unseen test samples.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dab and Bak for the same reasons disclosed above.

Regarding claim 5, the rejection of claim 1 is incorporated and Dab in combination with Bak further teaches the system of claim 1, 
in response to detecting that a classification accuracy level of one or more machine learning classification models that does not satisfy a predetermined threshold, automatically generating a notification requiring an update for improving the classification accuracy level of the one or more machine learning classification models; and the machine learning-based conversation sources the raw machine learning training data set based on the notification. (Dab teaches detecting the confidence level associated with each question-response category based on received answer labels, as the accuracy level of one or more of the category machine learning classification models for generating notification to acquire addition facts as a generated update for improving the classification accuracy of the machine classification models to exceed a threshold value of the confidence level associated with the acquired facts, that is considered the sourcing of the raw machine learning training data (e.g. user provided answer facts) based on the notification to acquire crowdsource user answers, in 4:4-20: After users' answers to a crowd-sourced fact are received, an answer will be assigned a confidence level based on the a confidence level associated with each user (based on the accuracy of their past answers in the category and/or in general). This confi­dence level may be refined over time, such as by data mining electronic data sources such as online news and other Internet-based resources ( e.g., information databases, online encyclopedias, etc.) to determine if the provided "fact" is consistent with the data mining results. After the confidence level of acquired facts exceeds a threshold value and the acquired facts have been added to the knowledge base 122, the facts will be used (142) to answer future questions) received via the VUI of the devices 110.)
Additionally, Bak teaches the activity learning system for acquiring user labels based on a notification to prompt labels for sample machine learning data:
in response to detecting that a classification accuracy level of one or more machine learning classification models that does not satisfy a predetermined threshold, automatically generating a notification requiring an update for improving the classification accuracy level of the one or more machine learning classification models; and the machine learning-based conversation sources the raw machine learning training data set based on the notification. (Bak teaches a evaluation process for assessing when to make changes to improve classification performance, where the classification accuracy,  the confidence values are determined to not satisfy the confidence filter threshold, as the predetermined threshold for classifying the incoming answer labels into the answer classes as depicted in Fig. 1 to update the training model based on the assessment process notification to return to the training process that includes sourcing the raw machine learning training data as active learning samples retrieved based on the notification by the evaluation process as depicted in Fig. 1, in pg. 14:2-14:3: Sec. “Solution architecture for NLC…”: 2nd ¶:  In the Evaluation phase, the classiﬁer classiﬁes incoming questions into answer classes, and associates each such classiﬁcation with a conﬁdence value. Since conﬁdence is correlated with accuracy, we can apply a conﬁdence-threshold ﬁlter [in response to detecting that a classification accuracy level of one or more machine learning classification models that does not satisfy a predetermined threshold] and only present to the user those answers whose conﬁdence values are above the threshold. Once answers are returned, they are manually assessed as correct or wrong, to compute the overall classiﬁcation accuracy metric. This assessment data, along with the conﬁdence values returned by the classiﬁer, are used to evaluate the quality of ground truth and make appropriate changes to improve the classiﬁer’s performance [a notification requiring an update for improving the classification accuracy level of the one or more machine learning classification models]. These changes include active-learning-based sampling, examining class confusion, splitting/merging classes, and computing a new conﬁdence threshold  to appropriately tradeoff coverage (what percentage of questions we choose to answer) and accuracy (of the questions answered, how many were correct) during evaluation,..)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dab and Bak for the same reasons disclosed above.

Regarding claim 8, the rejection of claim 1 is incorporated and Dab in combination with Bak further teaches the system of claim 1, wherein:
the transmission includes transmitting the seeding samples as input, to a plurality of distinct third-party training data sources; in response to the transmission of the seeding samples to each of the plurality of third-party training data sources, collecting in parallel the raw machine learning training data set from each of the plurality of distinct third-(Dab teaches transmitting the seeding samples, as the seed questions for user input answers, to a plurality of users as depicted in Fig. 1; where the seed question prompts transmitted over a network as depicted in Fig. 1 , in 7:5-15: The VUI Processor 120 further includes a VUI question and answer (Q/A) module 230 that receives user questions, processes the questions, retrieves data from the knowledge base 122 to determine answers (if sufficient data is avail­able). The VUI Processor 120 also includes a knowledge acquisition module 250 that crowdsources new facts for user 10 questions for which the VUI Q/ A module 230 was unable to determine answers…; where the corpus are returned and collected from users responses to proliferated by the seeding samples of questions based on the seed-sample questions semantic feature using machine-learning in response to the transmission to the users as distinct third-party training sources as different users as depicted in Fig. 1, in 3:9-65  … The VUI processor 120 will generate all possible questions and then 10 determine which questions to use by applying machine learning to determine which questions are most relevant to the users (e.g., based on frequency of occurrence), priori­tizing (136) recurring entity relationships… The acquiring (138) of facts may involve use of various heuristics to identify which users are most suitable to be asked the respective questions. For example, a category of the questions may be determined based upon keyword. Users may be selected based on having answered questions in the past associated with the category, where their answers were consistent with what the system statistics indicates is "truth" based on confidence scores assigned to the answers over time,…)
In addition, Bak teaches collecting sample labels from users from distinct:
in response to the transmission of the seeding samples to each of the plurality of third-party training data sources, collecting in parallel the raw machine learning training data set from each of the plurality of distinct third-party training data sources. (Bak teaches collecting labels using an active learning to collect training data in parallel from users the distinct remote third-party training data source comprising a distinct crowdsourcing platform configured to return a corpus of labeled training data sample, in pg. 14.5 Sec. “Initial ground-truth creation” 2nd ¶: …We next describe an approach we used for active learning, i.e., strategies for optimizing the use of limited human labeling resources. We use this method to incrementally add questions-answer mappings (also called labels) to the ground-truth, both during initial ground-truth creation and ongoing ground-truth maintenance during production. In our supervised text classiﬁcation task, we have access to a large amount of unlabeled data, and a signiﬁcant effort is needed to provide labels for the data (hiring annotators and domain experts, or performing crowd-sourcing via Amazon Mechanical Turk). The goal of active learning is to judiciously select a small subset of examples to label (map to answer classes) in order to maximize the improvement in classiﬁcation accuracy over unseen test samples.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dab and Bak for the same reasons disclosed above.

Regarding claim 9, the rejection of claim 1 is incorporated and Dab in combination with Bak teaches the system of claim 1, wherein:
the live version of the target machine learning model comprises a competency classification machine learning model, wherein the competency classification machine learning model is configured to generate a plurality of distinct competency classification (Dab teaches the target model for generating classification of answers as facts associated with questions for a conversation system, as depicted in Fig. 1, in 2:11-14: Several machine-user interactions models may be used to improve system performance [the live version of the target machine learning model comprises a competency classification machine learning model]… The first three interaction models can be used to seed "facts" into the system. All four models can be used to validate new "facts." [configured to generate a plurality of distinct competency classification labels]; where the model used to retrieve facts are generated for each category of facts, in 15:42-16:26: As can be appreciated, each incoming data sample may be associated with multiple posterior probability scores, such as one for each category under consideration by the system [the plurality of distinct competency classification labels corresponds to one competency of a plurality of areas of competencies of an artificially intelligent virtual assistant, and a competency relates to a subject area of comprehension or aptitude of the artificially intelligent conversational system for which the artificially intelligent conversational system can interact with or provide a response to user input data]… After an aggregate relationship is categorized, a user 65 selector 258 identifies suitable recipient to provide answers based on the category, and recipient's performance in answering questions before in that category, the recipient's performance in answering questions overall, and how many answers the recipient has gotten right in the past…The user selector 258 passes information relating to the selected user to a VUI acquisition interface 260. The VUI acquisition interface 260 structures a question to be asked to the user based on the identified aggregate relationship. This may result in the question that the system 100 asks the user 10 being structurally different than the unanswered questions that result in it being asked...)
In addition, Bak teaches the active learning system for processing speech conversation data:
… target machine learning model comprises a competency classification machine learning model, wherein the competency classification machine learning model is configured to generate a plurality of distinct competency classification labels, each of the plurality of distinct competency classification labels corresponds to one competency of a plurality of areas of competencies of an artificially intelligent virtual assistant, and a competency relates to a subject area of comprehension or aptitude of the artificially intelligent conversational system for which the artificially intelligent conversational system can interact with or provide a response to user input data. (Bak teaches the target machine learning model, as the question/answer system classifier, in pg. 14:2: last ¶: The purpose of this paper is for us to share with practitioners (who are developers or users of question-answering systems) our experiences with using a deep-learning classiﬁer within a question answering system. The only control we have with respect to the classiﬁer’s performance is the ground truth we provide as training data.… We have applied existing techniques from machine learning and created a methodology for curating ground truth in deep-learning solution deployment. Although we have used a NLC (natural language classiﬁer) based Q/A system as a use-case, our ﬁndings and methodology recommendations extend to other types of classiﬁers…; where the model comprises competencies of an AI conversation Q/A virtual assistant and the area of comprehension, as the question the systems is seeking to gain an aptitude in determining the ground truth as depicted in Fig. 1 to generate the plurality of labels and question answer-mapping, in pg. 14:7: Sec. “Ground-truth curation”: Motivated by our ﬁndings, we develop a ground truth curation methodology to deal with the lexical problem and nuanced answer classes. From our observation on a real-world dataset of question-answers, lexical problem and nuanced answer classes are patterns for more than 40% of the failed questions. In order to address these issues, we have developed a tool to quantify confusion between classes in a multi-class classiﬁcation problem, which is in turn used for curating ground truth… To ﬁx nuanced answer classes, we ﬁrst identiﬁed candidate answer classes that can be merged. The candidate classes for merging were identiﬁed using the confusion matrix. We ran an experiment with the entire ground truth questions as a test set and generated the confusion matrix. From the confusion matrix, we sorted the confused tuples by their frequency (in decreasing order) and manually identiﬁed the candidate set of answer classes to merge based on intent closeness. When merging two classes, the smaller of the two classes was mapped into the same answer class as the larger one. Let Base be the original ground truth and ProdAddMerge be the new ground truth obtained after ﬁrst adding production questions to Base and then performing answer class merging; and in pg. 14.5 Sec. “Initial ground-truth creation” 2nd ¶: …We next describe an approach we used for active learning, i.e., strategies for optimizing the use of limited human labeling resources. We use this method to incrementally add questions-answer mappings (also called labels) to the ground-truth, both during initial ground-truth creation and ongoing ground-truth maintenance during production... The goal of active learning is to judiciously select a small subset of examples to label (map to answer classes) in order to maximize the improvement in classiﬁcation accuracy over unseen test samples.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dab and Bak for the same reasons disclosed above.

Regarding claim 11, the rejection of claim 9 is incorporated, Dab in combination with Bak teaches the system of claim 9, wherein:
the competency classification machine learning model comprises an ensemble of competency classification … machine learning algorithms, wherein each competency classification … machine learning algorithm of the ensemble is trained to detect a distinct competency classification label of the plurality of distinct competency classification labels, and (Dab teaches classification model comprising an ensemble of algorithms, as depicted in Fig. 1, in 2:11-14: Several machine-user interactions models may be used to improve system performance [an ensemble of learning algorithms ]… The first three interaction models can be used to seed "facts" into the system. All four models can be used to validate new "facts” [wherein each competency classification … machine learning algorithm of the ensemble is trained to detect a distinct competency classification label of the plurality of distinct competency classification label]. )
generating the competency classification label for the user input data includes selecting the competency classification label having a highest probability of matching an intent of the user input query. (Dab teaches the category as the competency classification label for the user input data, comprises the application of a generative model that selects label categories having the highest probabilities of being semantically the same, in 14:8-27: The selected aggregate relationships are passed to a category classifier 256 that compares the semantic meaning of the aggregate relationship with semantic meanings asso­ciated with established categories... The generative model specifies a joint probability distribution based on analysis of multiple unanswered questions. Based on the distribution of terms calculated by LDA, terms may be ranked terms in accordance with probability of occurrence, with the highest probability terms with commonality of semantic meaning being the basis for logical categories.)
While Dab teaches the use of classifier machine learning algorithms. Dab does not expressly teach the machine learning algorithm as a deep machine learning algorithm. Bak does teach the extensive use of deep learning algorithms in question and answers systems:
the competency classification machine learning model comprises a single competency classification deep machine learning algorithm… (Bak teaches the extensive use of deep learning algorithms in question and answers systems, in Abstract: Deep-learning algorithms are being used extensively in question-answering systems based on natural language classiﬁers to classify an incoming user question into a set of classes with the same answer...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dab and Bak for the same reasons disclosed above.

Regarding independent claim 12 limitations, Dab in combination with Bak teaches a method for rapidly training machine learning models of a machine learning-based conversational service, the method comprising:
 [i] identify seeding samples comprising a plurality of prompts or a plurality of queries: (Dab teaches identifying seed samples a answered questions and questions in need of user answers, in n 7:5-15: The VUI Processor 120 further includes a VUI question and answer (Q/A) module 230 that receives user questions, processes the questions, retrieves data from the knowledge base 122 to determine answers (if sufficient data is avail­able). The VUI Processor 120 also includes a knowledge acquisition module 250 that crowdsources new facts for user 10 questions for which the VUI Q/ A module 230 was unable to determine answers…;  and determining the seed question samples that are associated with a categories, in 3:9-65  … The VUI processor 120 will generate all possible questions and then 10 determine which questions to use by applying machine learning to determine which questions are most relevant to the users (e.g., based on frequency of occurrence), priori­tizing (136) recurring entity relationships… The acquiring (138) of facts may involve use of various heuristics to identify which users are most suitable to be asked the respective questions. For example, a category of the questions may be determined based upon keyword. Users may be selected based on having answered questions in the past associated with the category, where their answers were consistent with what the system statistics indicates is "truth" based on confidence scores assigned to the answers over time,… and in 2:66-3:20: In that case, the system can formulate a new question to acquire information based on the semantic meaning underlying the question, such that the new question may provide answers multiple unanswered questions using com­pletely different phrasing… where the questions seek facts ( or seek to confirm facts) to satisfy those relationships and answer the questions.)
The remaining limitations recited are similar to claim 1 limitations and are rejected under the same rationale.



Regarding claim 16, the rejection of claim 12 is incorporated. The claims are similar with claim 5 limitations and are therefore rejected under the same rationale.


Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dabney et al. (US Pat. No. 10,755,177, hereinafter ‘Dab’) in view of Bakis et al. (NPL: “Performance of natural language classifiers in a question-answering system”, hereinafter ‘Bak’), in further view of Master et al. (US Pub. No. 2013/0204813, hereinafter ‘Master’).

Regarding claim 7, the rejection of claim 1 is incorporated and Dab in combination with Bak teaches the system of claim 1, wherein:
identifying an input template for the third-party training data source, wherein the input template comprises input fields for receiving parameters for generating the raw machine learning training data at the-third-party training data source; (Dab teaches identifying an input template as semantic field from an system prompt for user input to generate new question for generating new raw training data responses from the user third-party training data source, in 8:3-42: … A framework may specify slots or fields for entities, such as {SubjectEntity} {Relationship} { ObjectEntity}. The entity relationship identifier 240 iden­ tifies the framework most closely matching the NLU-pro­cessed question. Among other approaches, entity relation­ships may be structured as tuples. A tuple is a finite ordered list of elements. If a framework is identified and all entity slots/fields are identified, the inference engine 242 may process the infor­mation as a query requesting confirmation of the relationship defined by the framework. For example, if a question is received such as "Is Tom Cruise married to Nicole Kid- man?,"… Since the {Entity!} {married} {Entity2} structure of the question matches a relationship a framework and all fields/ slots are identified, the inference engine 242 will compare the processed information with information in the knowl­edge base 122, and based on the result, the answer assembler 244 will formulate a true/false answer.)
converting the seeding samples to template input for the input template for third-party training data source; and (Dab teaches the use the seeding sample questions to template input using the sematic parser and entity detection to assemble the answers for the third-party training sources, in 8:3-42: … A framework may specify slots or fields for entities, such as {SubjectEntity} {Relationship} { ObjectEntity}. The entity relationship identifier 240 iden­ tifies the framework most closely matching the NLU-pro­cessed question. Among other approaches, entity relation­ships may be structured as tuples. A tuple is a finite ordered list of elements. If a framework is identified and all entity slots/fields are identified, the inference engine 242 may process the infor­mation as a query requesting confirmation of the relationship defined by the framework. For example, if a question is received such as "Is Tom Cruise married to Nicole Kid- man?,"… Since the {Entity!} {married} {Entity2} structure of the question matches a relationship a framework and all fields/ slots are identified, the inference engine 242 will compare the processed information with information in the knowl­edge base 122, and based on the result, the answer assembler 244 will formulate a true/false answer.)
feeding a respective input template having the template input converted from the seeding samples to the third-party training data source.  (Dab teaches sending the converted as unanswered questions to be answered by the crowd sourced third party data sources, in 8:48-67: … Either the VUI processor 120 or the VUI device 110 may include a speech synthesis module to convert the assembled answer to the user as speech. If the inference engine 242 is unable to determine an answer the question, information such as the NLU results and the identified relationship (if any) are stored in unanswered question storage 124... The unan­swered questions may be stored in multiple processed forms, such as the original text and as parsed. Among other advantages of storing in multiple forms is if a component of the system is improved, such as the semantic parser 236, the questions can be reprocessed. A relationship pattern recognition module 252 filters through the unanswered questions to determine questions for which answers will be crowd sourced using collaborative filtering.)
While Dab teaches the use of templates as entity slots associated with user question and answer prompts for user sources as disclosed above. Dab and Bak do not expressly teach the use of third-party sources as Amazon Mechanical Turk for template inputs.  Master teaches templates for converting seep samples for user interactions for user third party responses, using sources such as Mechanical Turk:
converting … seeding samples to template input for the input template for third-party training data source; and (Masters teaches identifying, in [0053]:  Identification of interaction 135 can include con­structing a data object, i.e., interaction 135, representative of the user interaction where a type of interaction object can be used as a template. Once the type of interaction object is obtained, monitoring device 130 can populate the fields of the template to instantiate interaction 135. Thus, interaction 135 can be considered a distinct manageable object within eco­system 100 having fields representative of the specific cir­cumstances. For example, interaction 135 can include meta­data that is descriptive of the nature of the interaction…; where the user interactions are feed to the user third party sources (e.g. Amazon Mechanical Turk) as template queries mapped to pre-defined user interactions, in [0051]-[0052]: … sensor data 133 can comprise multiple modalities, each modality corre­sponding to a type of data. Example modalities can include audio data, speech data, image data, motion data, temperature data, pressure data, tactile or kinesthetic data, location data, olfactory data, taste data, or other modalities of data… Monitoring device 130 can be further configured to identify interaction 135 of user 110 with the environment as a function of sensor data 133... Monitoring device 130 can convert the audio speech data to recognized words using known Automatic Speech Recogni­tion (ASR) techniques or algorithms… Other techniques for identifying interaction 135 based on sensor data 133 are also contem­plated, including using a mechanical turk system ( e.g., Ama­zon's MTurk, see URL www.mturk.com/mturk/welcome) where humans map sensor data to interactions, mapping sen­sor data directly to a priori defined interactions, or other techniques.)
The Dab, Bak, and Master references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing a natural language information processing system using learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for using an interaction template to collect input data from third party sources as disclosed by Master with the information processing system collectively disclosed by Dab and Bak.


Regarding claim 18, the rejection of claim 12 is incorporated and Dab in combination with Bak further teaches the method of claim 12, wherein:
prior to the transmitting the input of seeding samples, identifying an input template for each of the third-party training data sources; and (Dab teaches identifying an input template as semantic field from an system prompt for user input to generate new question for generating new raw training data responses from the user third-party training data source, in 8:3-42: … A framework may specify slots or fields for entities, such as {SubjectEntity} {Relationship} { ObjectEntity}. The entity relationship identifier 240 iden­ tifies the framework most closely matching the NLU-pro­cessed question. Among other approaches, entity relation­ships may be structured as tuples. A tuple is a finite ordered list of elements. If a framework is identified and all entity slots/fields are identified, the inference engine 242 may process the infor­mation as a query requesting confirmation of the relationship defined by the framework. For example, if a question is received such as "Is Tom Cruise married to Nicole Kid- man?,"… Since the {Entity!} {married} {Entity2} structure of the question matches a relationship a framework and all fields/ slots are identified, the inference engine 242 will compare the processed information with information in the knowl­edge base 122, and based on the result, the answer assembler 244 will formulate a true/false answer.)
reformatting the input of seeding samples for the identified input template for each of the one or more third-party training data sources. (Dab teaches the reformatting the seeding sample questions to template input using the sematic parser and entity detection to assemble the answers for the third-party training sources for each user in the one or more third-party questions sources as depicted in Fig. 1, in 8:3-42: … A framework may specify slots or fields for entities, such as {SubjectEntity} {Relationship} { ObjectEntity}. The entity relationship identifier 240 iden­ tifies the framework most closely matching the NLU-pro­cessed question. Among other approaches, entity relation­ships may be structured as tuples. A tuple is a finite ordered list of elements. If a framework is identified and all entity slots/fields are identified, the inference engine 242 may process the infor­mation as a query requesting confirmation of the relationship defined by the framework. For example, if a question is received such as "Is Tom Cruise married to Nicole Kid- man?,"… Since the {Entity!} {married} {Entity2} structure of the question matches a relationship a framework and all fields/ slots are identified, the inference engine 242 will compare the processed information with information in the knowl­edge base 122, and based on the result, the answer assembler 244 will formulate a true/false answer. And sending the reformatted unanswered questions to be answered by the crowd sourced third party data sources, in 8:48-67: … Either the VUI processor 120 or the VUI device 110 may include a speech synthesis module to convert the assembled answer to the user as speech. If the inference engine 242 is unable to determine an answer the question, information such as the NLU results and the identified relationship (if any) are stored in unanswered question storage 124... The unan­swered questions may be stored in multiple processed forms, such as the original text and as parsed. Among other advantages of storing in multiple forms is if a component of the system is improved, such as the semantic parser 236, the questions can be reprocessed. A relationship pattern recognition module 252 filters through the unanswered questions to determine questions for which answers will be crowd sourced using collaborative filtering)
While Dab teaches the use of templates as entity slots associated with user question and answer prompts for user sources as disclosed above. Dab and Bak do not expressly teach the use of third-party sources as Amazon Mechanical Turk for template inputs.  Master teaches templates for converting seep samples for user interactions for user third party responses, using sources such as Mechanical Turk: 
reformatting the input of seeding samples for the identified input template for each of the one or more third-party training data sources. (Master teaches reformatting the seeding prompts by constructed data objects, in [0053]:  Identification of interaction 135 can include con­structing a data object, i.e., interaction 135, representative of the user interaction where a type of interaction object can be used as a template. Once the type of interaction object is obtained, monitoring device 130 can populate the fields of the template to instantiate interaction 135. Thus, interaction 135 can be considered a distinct manageable object within eco­system 100 having fields representative of the specific cir­cumstances. For example, interaction 135 can include meta­data that is descriptive of the nature of the interaction…; where the user interactions are feed to the user third party sources (e.g. Amazon Mechanical Turk) as template queries mapped to pre-defined user interactions, in [0051]-[0052]: … sensor data 133 can comprise multiple modalities, each modality corre­sponding to a type of data. Example modalities can include audio data, speech data, image data, motion data, temperature data, pressure data, tactile or kinesthetic data, location data, olfactory data, taste data, or other modalities of data… Monitoring device 130 can be further configured to identify interaction 135 of user 110 with the environment as a function of sensor data 133... Monitoring device 130 can convert the audio speech data to recognized words using known Automatic Speech Recogni­tion (ASR) techniques or algorithms… Other techniques for identifying interaction 135 based on sensor data 133 are also contem­plated, including using a mechanical turk system ( e.g., Ama­zon's MTurk, see URL www.mturk.com/mturk/welcome) where humans map sensor data to interactions, mapping sen­sor data directly to a priori defined interactions, or other techniques.)
The Dab, Bak, and Master references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing a natural language information processing system using learning algorithms.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate the method for using an interaction template to collect input data from third party sources as disclosed by Master with the information processing system collectively disclosed by Dab and Bak.
One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to provide an improvement to enable improvement in performance by personalizing the system based on user interaction information (Master, Abstract and [0101]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dabney et al. (US Pat. No. 10,755,177, hereinafter ‘Dab’), in view of Bakis et al. (NPL: “Performance of natural language classifiers in a question-answering system”, hereinafter ‘Bak’), in further view of Gelfenbeyn et al. (US Patent Application Publication No. 2017/0300831, hereinafter ‘Gelfen’: From IDS Dated 04/11/2019).

Regarding claim 10, the rejection of claim 9 is incorporated and Dab in combination with Bak teaches the system of claim 9, wherein:
the competency classification machine learning model comprises a … competency classification … machine learning algorithm that is trained to detect each of the plurality of distinct competency classification labels, and (Dab teaches the models include a single machine learning algorithm comprising each single model as the first, second, or third machine learning model to detect the plurality of distinct competency labels used to facts and validate the new facts, in 2:12-26: Several machine-user interactions models may be used to improve system performance… the first three interaction models can be used to seed "facts" into the system. All four models can be used t validate new "facts. ; where the seeding process algorithm is trained to detect the categories associated with the questions used to seed facts from users, in  4:42-66: … As confidence scores become more robust over time, heuristic algorithms can be applied to seek out which facts that need to be verified based on their decaying weights (e.g., reacquiring facts to validate facts and entity relation-ships with middling confidence-neither very high nor very low) and push these facts and relationships out to users for verification, where the users' past interactions have estab­lished them as knowledgeable experts in the relevant fields. An example would be when the system determines that it is unable to answer a recurring question such as: "How many carbon atoms are in a penicillin molecule?" Standard machine learning algorithms may be used to determine that this question is related to the chemistry ( e.g., based on keywords: carbon, atom, molecule) and medicine (keyword: penicillin) categories [the competency classification machine learning model comprises a single competency classification … machine learning ]. The question may then be forwarded to "expert" users in those specific categories.)
While Dab teaches the use of classifier machine learning algorithms. Dab does not expressly teach the machine learning algorithm as a deep machine learning algorithm:
the competency classification machine learning model comprises a … competency classification deep machine learning algorithm… (Bak teaches the extensive use of deep learning algorithms in question and answers systems, in Abstract: Deep-learning algorithms are being used extensively in question-answering systems based on natural language classiﬁers to classify an incoming user question into a set of classes with the same answer...)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Dab and Bak for the same reasons disclosed above.

While Dab and Bak disclose the classification algorithm for detecting user intent as disclosed above Dab and Bak do not expressly teach claim 10 the use of machine learning classifiers comprising a single competency learning algorithm, as recited in the limitation:
the competency classification machine learning model comprises a single competency classification deep machine learning algorithm …
Gelfan does expressly teaches claim 10 limitation:
the competency classification machine learning model comprises a single competency classification deep machine learning algorithm… , and (Gelfen teaches the use of a deep neural network model to be trained to generate out that indicates availability and intent of the agents, as the competency classification machine learning model comprises a single competency classification deep machine learning algorithm, in [0004]: In some of the implementations that select a particular agent from a plurality of available agents , an agent selection model is utilized in selecting the particular agent . In some versions of those implementations , the agent selection model includes at least one machine learning model , such as a deep neural network model . The machine learning model can be trained to enable generation of output that indicates [the competency classification machine learning model comprises a single competency classification deep machine learning algorithm that is trained to detect each competency classification label] , for each of a plurality of available agents ( and optionally intent ( s ) for those agents ) , a probability that the available agent ( and optionally intent ) will generate appropriate responsive content [trained to detect each competency classification label as a mapped response associated with the modeled class intent]; where the agents are determined to be classified as an associated intent such as agent handling “tell jokes”, “ restaurant reservations”, “reminder”, “purchasing travel services”…etc, in [0013]: For example , the common automated assistant interface may be utilized to engage any one of a plurality of agents that handle a " restaurant reservation ” intent , engage any one of a plurality of agents that handle a “ purchasing professional services ” intent , engage any one of a plurality of agents that handle a “ telling jokes ” intent , engage any one of a plurality of agents that handle a " reminder ” intent , engage any one of a plurality of agents that handle a “ purchasing travel services ” intent , and / or engage any one of a plurality of agents that handle an “ interactive game ”intent)
The Dab, Bak, and Gelfen references would have been recognized by those of ordinary skill in the art as useful for applicant’s purpose in developing a natural language information processing systems using machine learning algorithms.

One of ordinary skill in the arts would have been motivated to integrate the disclosed methods in order to provide an improvement to enable natural language understanding systems develop machine learning and natural processing natural language input using machine learning models that engages the user in a dialogue with an assistive device using plurality of learning agents for generating appropriate responsive in a predictable way, thus improving performance accuracy of the dialog processing system (Gelfen, Abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed below:
Serban et al. (NPL: “A deep reinforcement learning Chabot”) teaches generating a request that is notification for training data based on a classification accuracy level not satisfying a predetermined threshold, in pg. 3: 2nd para.: When the ASR confidences are below a certain threshold, the system requests the user to repeat their last utterance… Therefore, it is very plausible that the system could be improved significantly by conditioning the response models and model selection policy on the ASR confidences., that are used a training data for refining the model that is improving and updating the model as supervised learning, in pg. 13: Sec. 4.3: 1st para.: This section describes the first approach to learning the scoring model, which is based on estimating the action-value function using supervised learning on crowdsourced labels. This approach also serves as initialization for the approaches discussed later.; and is evaluated and improved by selecting the classification level at a predetermine level that is learned for selecting training data, that is souring the appropriate training data for supervised leaning, as the as the raw machine learning training data set based on the notification , in pg. 17: Last para.: Figure 6 shows the performance w.r.t. each AMT label class. In addition to Supervised AMT, the figure shows the performance of three baseline policies: 1) Random, which selects a response at random, 2) Alicebot, which selects an Alicebot response if available and otherwise selects a response at random, and 3) Evibot + Alicebot, which selects an Evibot response if available and otherwise selects an Alicebot response. For each policy, the figure shows the percentage of responses selected by the policy belonging to a particular AMT label class... This is more than double compared to all three baseline policies. This demonstrates that Supervised AMT has learned to select "good" and "excellent" responses, while avoiding "very poor" and "poor" responses.
Benerjee et al. (US Pub. No. 2018/0365212): teaches the system for improving human machine interactions using an automatically generated Chabot based on domain-specific responses that mimic unique styles of a particular domain.
Bao (US Pub. No. 2019/0235831): teaches the system for enabling a Chabot to restrict activity based ion invocations associated with certain intents.
Gong et al. (US Pat. No. 9552549): teaches ranking approach using deep learning system for labeling.             
Divakaran et al. (US Pub. No. 2017/0160813): teaches the chat-bot system for processing machine learning algorithms.
 Korpusik et al. (NPL: “Spoken Language Understanding for a Nutrition Dialogue System”): teaches collecting crowdsourcing training data with third party platforms such as Amazon Mechanical Turk (AMT).
Ramaswamy et al. (US Patent No. 6,188,976) : teaches using relevance sores and threshold parameters to filter training data samples.                                                                                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN ALABI whose telephone number is (571)272-0516.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571) 272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/O.O.A./Examiner, Art Unit 2126                                                                                                                                                                                                        
/BABOUCARR FAAL/Primary Examiner, Art Unit 2184